DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. 	Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter because A computer program, per se is ineligible under 35 USC 101, because it
does not fall under a process, machine, manufacture, or composition of matter. Page 3, line 7, recites
the method may be implemented by a computer program. Functional descriptive material may be
statutory if it resides on a "computer readable medium or computer-readable memory. The claim
indicate a of lack structure, and do not define a computer readable medium and are thus non-statutory
for that reason (i.e." When functional descriptive material is recorded on some computer-readable
medium it becomes structurally and functionally interrelated to the medium and will be statutory in
most cases since use of technology permits the function of the descriptive material to be realized." -
Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not
necessarily computer readable, and thus Not able to impart any functionality of the recited program.
The examiner suggests:

1.  	Amending the claims(s) to embody the program on "computer-readable medium" or equivalent;
assuming the specification does Not define the computer readable medium as a "signal", “carrier wave",
or "transmission medium" which are deemed non-statutory; or

2.  	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claims should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 10, 15,18, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385)(IDS) in view of Butte et al.  (US 6,456,824).
Regarding claim 1, Roos discloses a method (fig. 14) of generating an optimized beam layout for a satellite in a satellite communications system (fig. 14, P:0086 lines 1-4 through P:0095), the method comprising: a receiving terminal and/or network data representing a distribution of communications terminals to be served by the satellite in the coverage area (P:0088 lines 18-2 through P:0090); b. optimized the positions of a set (i.e. first and second beam patterns) (fig. 14 steps 1406, 1408 and 1410) of beam center with respect to the terminal and/or network data, to generate optimized beam center positions (P:0090 and P:0092); and c. deriving an optimized beam layout from the optimized beam center positions (P:0092 line 4-24 and P:0093). Roos differs from claim 1 of the present invention in that it does not explicit disclose merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data; and outputting the merged optimized beam layout data.   Butte et al.  teaches a satellite communication system includes at least one spacecraft (satellite) in geosynchronous orbit for providing a plurality of beams on the surface of the earth (abstract), a spacecraft communication system may have a spacecraft 1 that uses separate Traveling Wave Tube Amplifiers ( TWTA)( 2)(Fig. 1A) that each receive a separate signal from ground stations (GSs) located within the same or different beams (Fig. 1A, col. 1 line 64 through col. 2 line 12). By example, a first beam (beam #1) may include four ground stations (GS1-GS4) while a second beam (beam #2) may include six different ground stations (GS1-GS6). Each ground station signal is passed through a separate spacecraft transponder channel, which includes a channel amplifier circuit, shown generally as an amplifier 4, and a TWTA 2. The outputs of the TWTAs 2 (i.e.  beams from ground stations GS1-GS4 into each adjacent TWTAs)(fig. 1A number 2) for each beam are combined (merged) in an output multiplexer (OMUX) 3 prior to transmission on the downlink  (outputting) to the terrestrial receivers in each regional or spot beam (optimal beam layout) (Fig. 1A, col. 1 line 64 through col. 2 line 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Roos with merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data; and outputting the merged optimized beam layout data in order for the satellite to retransmit  uplink beam signals from different hubs to the end user within the same beam which would save communication resources by using one beam, as taught by Butte et al.. 

Regarding claim 2, Roos discloses the terminal and/or network data is represented by a density metric (function) (P:0088).

Regarding claim 3, Roos discloses a minimum normalized distance metric (minimizing a function)(P:0092).

Regarding claim 4, Roos discloses the function represents an attraction of the beam centers to regions of high parameter density (P:0088).

Regarding claim 5, Roos discloses a normalized distance metrics and a minimum normalized distance metrics (one or more constraints) in the distance (spacing) between the beam centers (P:0090 and P:0092).

Regarding claim 6, Roos discloses the function represents one or more constraints on distance of each beam center from a previous first beam position (P:0092-P:0093).

Regarding claim 7, Roos discloses the function represents containment of the beam center within a given coverage area (fig. 13, P:0083 and P:0092).

Regarding claim 10, Roos discloses the optimized beam layout data is derived from the optimized beam center positions so as to configured with a specified minimum normal distance (minimize the distance of locations within the coverage area from the optimized beam centers)(P:0092).

Regarding claim 15, Roos discloses identifying regions of interest one or more high density (high traffic or high priority terminals from the terminal and/or network data and determining an overlay beam directed to the one or more high-traffic terminals) (P:0088-P:0089).

Regarding claim 18, Roos discloses iteratively performing the method of any preceding claims steps a. through c. wherein the terminal and/or network data varies with time (i.e. in various embodiments, distance calculations can be made to calculate the normalized distance metric D.sub.i for all available user spot beams for the user terminal on a continuous, regular, random or periodic basis. And, from these calculations, the "best" spot beam selected for the aeronautical terminal 901 based on its location at that time (P:0063).

Regarding claim 22, Roos discloses generating a set of beam patterns according to the optimized beam layout (P:0089-P:0092).

Regarding claim 25, Roos discloses a system for generating an optimized beam layout for a satellite in a satellite communications system (abstract, P:00045 and P:0090), the system comprising: an input arranged to receive terminal and/or network data representing a distribution of communications terminals to be served by the satellite in the coverage area (i.e. inherent, since the hub 101 may be a satellite ground station and may be connected to the VSAT 102 through the satellite (input on the satellite)(103) (fig. 1 andP:0030); a calculator (processor) arranged to optimize the positions of a set of beam centers with respect to the terminal and/or network data, to generate optimized beam center positions (P:0090), derive an optimized beam layout derived from the optimized beam center  positions (P:0092 line 4-24 and P:0093).  Roos differs from claim 25 of the present invention in that it does not explicit disclose merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data; and outputting the merged optimized beam layout data.   Butte et al.  teaches a satellite communication system includes at least one spacecraft in geosynchronous orbit for providing a plurality of beams on the surface of the earth (abstract), a spacecraft communication system may have a spacecraft 1 that uses separate TWTAs 2 that each receive a separate signal from ground stations (GSs) located within the same or different beams (Fig. 1A, col. 1 line 64 through col. 2 line 12). By example, a first beam (beam #1) may include four ground stations (GS1-GS4) while a second beam (beam #2) may include six different ground stations (GS1-GS6). Each ground station signal is passed through a separate spacecraft transponder channel, which includes a channel amplifier circuit, shown generally as an amplifier 4, and a TWTA 2. The outputs (i.e.  beams from ground stations GS1-GS4 into each adjacent TWTAs)(fig. 1A)  of the TWTAs 2 for each beam are combined (merged) in an output multiplexer (OMUX) 3 prior to transmission on the downlink  (outputting) to the terrestrial receivers in each regional or spot beam (optimal beam layout) (Fig. 1A, col. 1 line 64 through col. 2 line 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Roos with merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data; and outputting the merged optimized beam layout data in order for system to allow the satellite to retransmit  uplink beam signals from different hubs to the end user within the same beam which would save communication resources by using one beam, as taught by Butte et al..

Regarding claim 26, Roos discloses a computer readable medium (computer program product)
comprising program code arranged to perform the following steps when executed on a processor
(P:0016, claim 1) generating an optimized beam layout for a satellite in a satellite communications
system (fig. 14 P:0086 lines 1-4 through P:0095), comprising: a. receiving terminal and/or network
data representing a distribution of communications terminals to be served by the satellite in the
coverage area (P:0088 lines 18-2 through P:0090); b. optimizing the positions of a set (i.e. first and
second beam patterns) (fig. 14 steps 1406, 1408 and 1410) of beam centers with respect to the terminal
and/or network data, to generate optimized beam center positions (P:0090 and P:0092); and c. derive an optimized beam layout derived from the optimized beam center positions (P:0092 line 4-24 and P:0093). Roos differs from claim 26 of the present invention in that it does not explicit disclose merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data; and outputting the merged optimized beam layout data.   Butte et al.  teaches a satellite communication system includes at least one spacecraft in geosynchronous orbit for providing a plurality of beams on the surface of the earth (abstract), a spacecraft communication system may have a spacecraft 1 that uses separate TWTAs 2 that each receive a separate signal from ground stations (GSs) located within the same or different beams (Fig. 1A, col. 1 line 64 through col. 2 line 12). By example, a first beam (beam #1) may include four ground stations (GS1-GS4) while a second beam (beam #2) may include six different ground stations (GS1-GS6). Each ground station signal is passed through a separate spacecraft transponder channel, which includes a channel amplifier circuit, shown generally as an amplifier 4, and a TWTA 2. The outputs of the TWTAs 2 for each beam are combined (merged) in an output multiplexer (OMUX) 3 prior to transmission on the downlink  (outputting) to the terrestrial receivers in each regional or spot beam (optimal beam layout) (Fig. 1A, col. 1 line 64 through col. 2 line 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Roos with merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data; and outputting the merged optimized beam layout data in order for the satellite to retransmit  uplink beam signals from different hubs to the end user within the same beam which would save communication resources by using one beam, as taught by Butte et al..

6. 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385)(IDS) and Butte et al.  (US 6,456,824) as applied to claims 1 and 3 above and in further view of Roy et al. (US 2018/0152351) (IDS).
Regarding claim 8, the combination of Roos  and Butte et al. differs from claim 8 of the present invention in that they do not explicit disclose minimizing the function includes ensuring a global or near-global minimum. Roy et al. teaches a satellite network (P:0020), and a method where a virtual network operator (NVO) guarantees global minimum subscription into subscribe beams (P:0124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roos and Butte et al.  with minimizing the function includes ensuring a global or near-global minimum in order for the system administrator to determine the smallest overall value over its entire range of the two beams centers to optimize or otherwise reach an improved distribution of users in the user spot beams, as taught by Roy et al..

7. 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385)(IDS) and Butte et al.  (US 6,456,824) as applied to claims 1 and 3 above and in further Mandell et al. (US 9.379,806)(IDS).
Regarding claim 9, the combination of Roos and Butte et al. differs from claim 9 of the present invention in that they do not explicit disclose the function is a scalar function. Mandell et al. teaches a minimum metric function with an output representing a metric of a satisfaction of transmission requirements for a satellite communications system configured to produce at least two beams may be generated (abstract), where beam weights utilize a minimum metric scaler function (col. 10 lines 19-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roos  and Butte et al. with the function is a scalar function in order to use a metric function to calculate an element of a field which is used to define a vector space when selecting the optimized beam layout which has the lower normalized distance metric, as taught by Mandell et al..

8. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385)(IDS) and Butte et al.  (US 6,456,824) as applied to claim 1 above and in further of Boustie et al. (US 2013/0210424)(IDS).
Regarding claim 14, the combination of Roos and Butte et al. differs from claim 14 of the present invention in that it does not explicit disclose simplifying the geometry of the optimized beam layout. Boustie et al. teaches a processing means 172 is adapted for providing a control to correct (simplifying the geometry of optimize beam layout) the satellite beams by a local estimate per beam, a sufficient number of calibration terminals being provided in each beam, or by a overall estimate integrating all of the calibration terminals into a single radiation pattern merging several beams (P:0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roos and Butte et al. with merging one or more adjacent beams in the optimized beam layout, to generate merged optimized beam layout data in order for the apparatus to calibrate terminals onto a single radiation pattern by merging beams based upon high density area among terminals within the beams, as taught by Boustie et al..

9. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385)(IDS) and Butte et al.  (US 6,456,824) as applied to claim 1 above and in further of Chung et al. (US 2004/0092257)(IDS).
Regarding claim 13, the combination of Roos and Butte et al. differs from claim 13 of the present invention in that they do not explicit disclose the merged adjacent beams correspond to areas of low traffic. Chung et al. teaches a satellite combining the beamwidth and power control functions to achieve a system to adapt to vary user terminal densities (P:0038), projecting two beams (fig. 6 number 66 and 64) which can overlay each other (P:0039), where beam (64) covers low user density (P:0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date
of the claimed invention to modify the combination of the combination of Roos and Butte et al. with the merged adjacent beams correspond to areas of low traffic in order for the apparatus to select satellite beams to be directed to an area with low user density, which preserves bandwidth, saves power and communication resources, as taught by Chung et al..

10. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385)(IDS) and Butte et al.  (US 6,456,824) as applied to claim 1 above and in further of Zheng (US 2008/0008264) (IDS).
Regarding claim 17, the combination of Roos and Butte et al. differs from claim 17 of the present invention in that it does not explicit disclose quantizing the optimized beam layout.  Zheng teaches a satellite/gateway can jointly and adaptively form a beam for each user to minimize inter-user interference (P:0108), and If multiple users send back quantized vector phase information, multiple vector channel information can be constructed. In this case, the satellite/gateway can jointly and adaptively form a beam for each of the users to minimize the inter-user interference by using Algorithm Il. FIG. 10A shows the ABF pattern for the desired users from Algorithm Il if a group of multiple users (whose locations are randomly generated) send back their respective quantized vector phase information. The corresponding contours and multiple CPE users' locations are shown in FIG. 10B (P:0108).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roos and Butte et al.  with quantizing the optimized beam layout in order to apply a quantum theory to, especially form into quanta, in particular restrict the number of possible values of (a quantity) or states of (a system) so that certain variables can assume only certain discrete magnitudes when determining the best spot beam selection for the user terminals, as taught by Zheng.
 
Allowable Subject Matter
11.	Claims 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art of record fails to teach or suggest alone, or in combination the traffic from the one or more high traffic or high priority terminals is removed from consideration of the optimized beam layout.

Regarding claim 19, the prior art of record fails to teach or suggest alone, or in combination including inhibiting changes to the beam layout falling below a threshold criterion. 

Regarding claim 20, the prior art of record fails to teach or suggest alone, or in combination synthesizing a set of beam weights to match or approximate the merged optimized beam layout data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648